                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 PINK FLOYD (1987) LIMITED,
                                                            Case No.: 1:18-cv-8023
        Plaintiff,
                                                            Judge Matthew F. Kennelly
 v.
                                                            Magistrate Judge Susan E. Cox
 THE PARTNERSHIPS AND UNINCORPORATED
 ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,

        Defendants.


                               SATISFACTION OF JUDGMENT

       WHEREAS, a judgment was entered in the above action on February 13, 2019 [35] and

March 26, 2019 [45], in favor of Plaintiff and against the Defendants Identified in Amended

Schedule A. Plaintiff acknowledges payment of an agreed upon damages amount, costs, and

interest and desires to release this judgment and hereby fully and completely satisfy the same as

to the following Defendants:

                 No.                          Defendant
                 306                           cocoXU
                 324                        Nuyvne Kposidn
                 328                      SG ULTIMATE INNO
                 330                         Simonqwelice


       THEREFORE, full and complete satisfaction of said judgment as to above identified

Defendants is hereby acknowledged, and the Clerk of the Court is hereby authorized and directed

to make an entry of the full and complete satisfaction on the docket of said judgment.
*MJuly 17, 2019                                   (3EC31G6<<LMEH0>9GG32M



                                                             
                                                      ,9MHM.DM%@ MM
                                                      #9.?7!'M$$M
                                                      M)@HG8M+.1;3DMD9J3M <@@DM
                                                      891.7@M!<<9?@9EMM
                                                      *3<3C8@?3MM
                                                      >.9<ML.?<9?7:9.?79C 1@>M

                                                                     

)H0E1D9032M.?2MEK@D?M035D3M>3M0LM,9MHM@?MG89EM17th

2.LM@4M#HlyM     9J3?MH?23DM0LM8.?2M.?2M?@G.D9.=ME3.= M




                    ) )
                                      &@G.DLM'H0<91M
       %!()&) %%)) #)
     () $$) ' "$))
                                               )G.G3M@4M  M AM "F
                                               @I?GLM@4M  BM/ M
